DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 6/10/2022.
The claims 1 and 15-16 have been amended. Claim 18 has been cancelled. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/10/2022, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A rotary electric machine comprising: a stator extending along an axis and having teeth arranged about the axis, the teeth being circumferentially spaced apart by slots; and winding coils extending around the teeth and through the slots, the winding coils being electrically connected to one another to form phases, at least one of the winding coils having: a first portion extending through first and second slots of the slots and including- first end turns extending between the first and second slots over an axial end surface of the teeth, and a first joint end turn contiguous with the first end turns; and a second portion extending through the first and second slots and including: second end turns extending between the first and second slots over the axial end surface of the teeth, and a second joint end turn contiguous with the second end turns; the first joint end turn and the second joint end turn being connected in series at a joint, wherein the first joint end turn and the second joint end turn spaced an axial distance closer to the axial end surface than either the first or second end turns.”
Claim 16: “A winding coil for a rotary electric machine having a stator extending along an axis and having teeth arranged about the axis, the teeth being circumferentially spaced apart by slots, the winding coil comprising: a first portion for extending through first and second slots of the slots and including- first end turns extending between the first and second slots over an axial end surface of the teeth, and a first joint end turn contiguous with the first end turns; and a second portion for extending through the first and second slots and including- second end turns extending between the first and second slots over the axial end surface of the teeth, and a second joint end turn contiguous with the second end turns; the first joint end turn and the second joint end turn being connected in series at a joint, wherein the first joint end turn and the second joint end turn spaced an axial distance closer to the axial end surface than either the first or second end turns.”
Claim 19: “A rotary electric machine comprising: a stator extending along an axis and having teeth arranged about the axis, the teeth being circumferentially spaced apart by slots; and first and second winding coils extending around the teeth and through the slots, the first and second winding coils being electrically connected to one another to form phases, the first and second winding coils extending through first and second slots of the slots such that successive turns of the first winding coil in the first slot are wound in a first radial direction and successive turns of the second winding coil in the first slot are wound in a second radial direction opposite the first radial direction.”
Claim 20: “A rotary electric machine comprising: a stator extending along an axis and having teeth arranged about the axis, the teeth being circumferentially spaced apart by slots; and winding coils extending around the teeth and through the slots, the winding coils being electrically connected to one another to form phases, at least one of the winding coils having: a first portion extending through first and second slots of the slots and including first end turns extending between the first and second slots over an axial end surface of the teeth; and a second portion extending through the first and second slots and including second end turns extending between the first and second slots over the axial end surface of the teeth, the first and second portions being connected in series, wherein in the first slot successive turns of the first portion are wound in a first radial direction and successive turns of the second portion are wound in a second radial direction opposite the first radial direction.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-17 and 19-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hino et al. (US 2018/0342918) teaches a rotary electric machine having phase windings having first coil ends connected to terminals bent to extend towards slots.
Hirao et al. (US 2018/0166939) a stator coil including a plurality of wire-shaped coil pieces extending in a circumferential direction of a rotary electric machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832